Citation Nr: 0826351	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-41 633A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for Raynaud's Disease.

2.  Entitlement to service connection for residuals of strep 
throat, to include a heart condition and hypertension.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a laceration scar of the right palm.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 2003 
(granting service connection for a laceration scar of the 
right palm, evaluated as 10 percent disabling), January 2004 
(denying service connection for residuals of strep throat) 
and September 2006 (denying service connection for Raynaud's 
Disease) of the St. Paul, Minnesota, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board also notes the veteran expressed disagreement with 
the 10 percent disability rating assigned to his carpal 
tunnel syndrome of the left wrist.  In a rating decision 
dated in September 2007, the RO granted the veteran's claim 
and increased his disability rating to 60 percent, the 
maximum rating available for this condition.  As such, this 
appeal has been satisfied in full.

The veteran participated in a decision review officer hearing 
in April 2005.  A transcript of that proceeding has been 
associated with the veteran's claims file.




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1963 to June 1967.

2.  On April 30, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
See 38 C.F.R. § 20.204 (2007).  

The veteran has withdrawn this appeal (specifically, 
entitlement to service connection for Raynaud's Disease and 
residuals of strep throat, to include a heart condition and 
hypertension and an initial disability rating in excess of 10 
percent for a laceration scar of the right palm) and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.




ORDER

The appeal is dismissed.



		
BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


